CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Exhibit 10.5

 

TESTING AND SERVICES AGREEMENT

THIS TESTING AND SERVICES AGREEMENT (“Agreement”) is made and entered into as of
March 11, 2015 (the “Effective Date”), by and between Vermillion, Inc., a
Delaware corporation (formerly known as Ciphergen Biosystems, Inc.), and ASPiRA
Labs, a Delaware corporation and wholly owned subsidiary of Vermillion,
Inc. (collectively “Vermillion”) on the one hand and Quest Diagnostics
Incorporated, a Delaware corporation, (“Quest” or “Quest Diagnostics”) on the
other hand.  Vermillion and Quest Diagnostics are sometimes individually
referred to herein as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, Vermillion, Inc. and Quest Diagnostics entered into a Strategic
Alliance Agreement dated as of July 22, 2005, for the development and
commercialization of clinical laboratory tests and test kits, including the OVA1
test for ovarian cancer (The Strategic Alliance Agreement as amended shall be
referenced herein as the “SAA”); and

WHEREAS, certain disputes arose between the Parties with respect to the SAA and
related agreements, among other things; and

WHEREAS, the Parties have agreed to enter into a Global Settlement Agreement and
Mutual Release (the “Settlement Agreement”) and a Non-Exclusive License
Agreement concurrently with this Agreement; and

WHEREAS, the SAA and all past agreements between the Parties shall terminate as
of the effective date of the Settlement Agreement; and

WHEREAS, under the SAA Quest Diagnostics had exclusive rights to perform OVA1
testing in the United States, Canada, Mexico, UK, and India and the Parties have
now agreed to cancel Quest Diagnostics’ exclusive rights and work together to
transition the OVA1 testing for Quest Diagnostics’ Accounts to Vermillion as
Vermillion is able to perform such tests with Quest Diagnostics providing
certain Specimen and collection services as more fully set forth herein; and

WHEREAS, Quest Diagnostics shall perform OVA1 testing that originates in states
where Vermillion is not able to perform OVA1 tests or in states where the
Parties agree Quest Diagnostics should perform OVA1 tests as more fully set
forth herein;

WHEREAS, Quest Diagnostics shall continue to perform OVA1 testing on Specimens
that originate outside the United States, except those countries where
Vermillion satisfies the requirements set forth in this Agreement; and

WHEREAS, Quest Diagnostics is licensed, as required by applicable local, state
and federal laws to perform Specimen collection and courier services.

 





1

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, in consideration of the foregoing premises and the terms and
conditions set forth below, the parties agree as follows:

1.OVA1 TESTING

1.1Subject to the terms and conditions of this Agreement:

1.1.1Vermillion shall deliver up-to-date information regarding all OVA1 test
kits, test kit components, OVA1 test kit materials, and other items and services
as they have supplied to Quest Diagnostics in the past to enable Quest
Diagnostics to perform OVA1 testing including, but not limited to, versions and
updates of the OVACALC Algorithm, qualifying batches of reagents for use in OVA1
test kits, access to the website that identifies the manufacturer and qualified
lot numbers for each of the five component kits to be purchased by Quest
Diagnostics directly from the manufacturer of such kits (“OVA1 Materials”) as
required by Quest Diagnostics.

1.1.2Vermillion also grants to Quest Diagnostics on a worldwide non-exclusive
basis all rights necessary and desirable for Quest Diagnostics to (i) perform
OVA1 testing including, but not limited to, the rights to use OVA1 Materials
that are needed to perform OVA1 tests; the rights to use the OVACALC Algorithm;
and all updates relating to OVA1 Materials and the OVACALC Algorithm; and (ii)
market and sell testing services for the OVA1 test under Vermillion’s marks
relating to the OVA1 test, such as OVA1 and the OVACALC Algorithm. 

1.2Vermillion shall not (i) directly or indirectly sell or transfer any OVA1
Materials or (ii) authorize the performance of OVA1 testing to any person or
entity whose gross annual revenue exceeds $2,000,000,000 in the United States. 

1.3Quest Diagnostics shall cooperate with Vermillion to facilitate a transition
to  ASPiRA Labs providing the OVA1 testing now done by Quest Diagnostics for its
Accounts in the United States as follows:

1.3.1Vermillion shall deliver to Quest Diagnostics a written certification that
Vermillion is legally authorized to perform OVA1 testing in specified states (a)
in volumes consistent with Quest Diagnostics’ past testing experience and (b)
consistently with the following standards: (i) ASPiRA Labs’ conformance to FDA
labeling; (ii) CLIA certification and validation and state licensure if
required; (iii) test result turnaround time of no more than 48 hours (2 business
days) from receipt of Specimen at ASPiRA Labs; (iv) communications capability
for test ordering, test reporting and all related communications satisfactory to
Quest Diagnostics Accounts; and (v) customer-support capability that includes,
but is not limited to, a toll-free customer-support telephone number with
waiting times averaging less than three minutes over any 10-day time period, a
website that provides on-line access for all reported OVA1 test results
performed by ASPiRA Labs, and printing and delivery of Vermillion OVA Test
Requisition Forms substantially identical to the requisition form attached
hereto as Attachment 5 within 24 hours of a request from a Quest Diagnostics
Account.  The written certification shall include the documentation on which
Vermillion bases their certification (“Certification Documents”).  Vermillion
may deliver written certifications with Certification Documents for additional
states at any subsequent time.  Subject to the terms of this Agreement the
Parties anticipate that the 39 states listed on Attachment 1 shall be the first
Certified States to go through the Transition Process and that the remaining 11
states



2

 

--------------------------------------------------------------------------------

 

 

will become Certified States and subject to a second Transition Process after
Vermillion becomes licensed to perform OVA1 testing on Specimens that originate
in those states.

1.3.2Quest Diagnostics shall notify Vermillion in writing within 10 business
days of its actual receipt of Certification Documents whether it agrees that the
Certification Documents are sufficient, and, if they are not sufficient, include
in its notification a reasonably detailed description of the deficiencies
identified by Quest Diagnostics.  Vermillion shall be entitled to supplement the
Certification Documents to address any deficiencies.  Quest Diagnostics will
respond within 10 business days from actual receipt of any supplements.  This
process may continue until the Parties reach agreement or Vermillion stops
supplementing their submission.  States where the parties agree Vermillion may
perform OVA1 testing on Specimens originating from those states are described as
“Certified States.” 

1.3.3On the date the Parties agree Vermillion have met the requirements of
Section 1.3.1 (“Certification Date”) for one or more Certified States, the
Parties shall begin the transition to ASPiRA Labs performing, reporting and
billing OVA1 testing on Quest Diagnostics’ Accounts and Quest Diagnostics
performing the services described in Section 3 for all Certified States, as more
fully set forth herein (“Transition Process”).  As part of the Transition
Process, Quest Diagnostics shall make commercially reasonable efforts to deliver
a list of Accounts who ordered an OVA1 test from Quest Diagnostics in the last
24 months immediately preceding the Effective Date (excluding Accounts whose
test was performed at a laboratory owned or operated by a joint venture to which
Quest Diagnostics is a part owner) and a separate spreadsheet which provides a
description of the type of payer (i.e. fee for service, Medicare, etc.) for
Accounts in each Certified State.  Quest Diagnostics shall run these two reports
for all 50 states at the same time and deliver the relevant portion promptly
after the applicable Certification Date.  Quest Diagnostics will update these
reports if requested by Vermillion.  Quest Diagnostics shall not be obligated to
run these reports for any foreign countries.  To the extent readily available
from computer generated reports with Quest Diagnostics’ current software, the
Account and payer reports will include the information listed on Attachment
7.  Quest Diagnostics has no obligation to use other software, make any
calculations or summaries or devote any time or money to collecting information
beyond running these readily available computer generated reports.  The Parties
shall work in good faith and make commercially reasonable efforts to complete
the transition of OVA1 testing from Quest Diagnostics to Vermillion in each
Certified State within 40 days after the applicable Certification Date.  During
any Transition Process, Quest Diagnostics shall continue to perform OVA1 tests
in Certified States subject to the applicable Transition Process until the
Parties unconditionally agree in writing that the Transition Process is 100%
complete and Vermillion is ready to start performing OVA1 tests.  Quest
Diagnostics shall then stop performing OVA1 tests in the Certified States where
the Transition Process is complete but continue to perform OVA1 tests
originating outside of those Certified States.

(a)The Parties shall each designate one or more representatives who will be
responsible for implementing each Transition Process.  The target date for the
first meeting of these representatives is within 7 business days of the
Effective Date.

(b)For the first Transition Process the Parties shall make commercially
reasonable efforts to operate a test program to develop reasonable procedures
for the handling of the Specimens under this Agreement.  The Parties contemplate
that this test program will include



3

 

--------------------------------------------------------------------------------

 

 

two facilities designated by Quest Diagnostics that will send sample Specimens
to ASPiRA Labs over a period of approximately two weeks.  The target date for
Quest Diagnostics to identify the two facilities is April 1, 2015.

1.3.4Notwithstanding any other provision in this Agreement, Quest Diagnostics
may also perform OVA1 tests in Certified States on a temporary basis in the
place of Vermillion with respect to the affected or applicable Quest Diagnostics
Accounts in the event and for only so long as: (a) Vermillion requests and Quest
Diagnostics agrees to perform OVA1 tests on such terms as the Parties agree; (b)
Vermillion directly or indirectly offers to or performs any tests in violation
of Section 2.4 or announces their intent to do so and does not stop within 30
days after receipt of written notice from Quest Diagnostics; (c) Quest
Diagnostics determines Vermillion is no longer meeting the standards set forth
in Section 1.3.1 and Vermillion fails to meet such standards within 60 days
after notice from Quest Diagnostics; (d) Vermillion authorizes any Third Party
to perform OVA1 testing in violation of Section 1.2; or (e) if Vermillion is
forbidden by law from performing OVA1 tests (for example, Vermillion loses a
required license).  For clarity, the foregoing rights for Quest Diagnostics to
perform OVA1 tests in Certified States in the place of Vermillion with respect
to the affected or applicable Quest Diagnostics Accounts shall continue only for
so long as the corresponding breach or condition under clauses (a), (b), (c) (d)
or (e) remains uncured or in place, and such rights shall terminate 10 days
after Vermillion cures the applicable breach or condition and provides Quest
Diagnostics with written notice of said cure.

1.3.5In the event Quest Diagnostics determines it is entitled to perform OVA1
testing pursuant to Section 1.3.4 Quest Diagnostics shall send written notice to
Vermillion at least 30 days (or 1 day to the extent Vermillion stops performing
OVA1 tests in one or more states for a period of at least 5 business days)
before it starts performing OVA1 tests and said notice will set forth in
reasonable detail the basis for invoking Section 1.3.4. 

1.4Quest Diagnostics shall continue to perform OVA1 testing on Specimens that
originate outside of the 50 United States, including on Specimens that originate
in any of the U.S. territories, until Vermillion makes a written request to
start performing OVA1 testing in one or more other countries or U.S. territories
for Quest Diagnostics’ Accounts.  Upon Quest Diagnostics’ receipt of such
notice, the Parties shall cooperate in the transition of the requested testing
to ASPiRA Labs as follows:

1.4.1The Parties shall attempt to negotiate an agreement whereby Quest
Diagnostics would provide specimen collection and courier services, directly or
through a subcontractor of Quest Diagnostics choosing, for Vermillion in each
country or territory identified by Vermillion.  This section 1.4.1 is merely a
statement of intent.  The Parties are not obligated to reach an agreement.  Any
failure to reach such an agreement shall not constitute a breach of any
agreement.

1.4.2In the event the Parties do not reach an agreement with respect to any
particular country or territory after 90 days of Quest Diagnostics’ receipt of
said notice, Vermillion may provide for any services it may need in the noticed
country or territory with any Third Party at its sole and absolute discretion.



4

 

--------------------------------------------------------------------------------

 

 

1.5Quest Diagnostics shall promptly notify Vermillion of its receipt of any
legal action, regulatory or compliance notices it receives regarding any OVA1
test.

1.6Within 30 days of the termination or expiration of this Agreement, Vermillion
shall purchase any Quest Diagnostics OVA1 or Other OVA Test reagent inventory
with at least 6 months of remaining shelf-life at the same price paid by Quest
Diagnostics.

2.PROCEDURES

2.1Vermillion shall deliver to Quest Diagnostics all updates relating to the
OVA1 test including, but not limited to, updates to the OVACALC Algorithm within
three (3) business days after final development or Vermillion’s use in their own
OVA1 test, whichever first occurs.

2.2Vermillion shall provide to Quest Diagnostics all requested OVA1 Materials in
sufficient quantities to supply all of Quest Diagnostics’ orders.  The OVA1
Materials shall meet all regulatory and legal requirements with at least the
same quality that Vermillion have provided in the past. 

2.3Vermillion shall use the information it receives from Quest Diagnostics in
connection with this Agreement (“Quest Information”) for the sole purpose of
performing OVA1 testing.  It shall not disclose Quest Information to Third
Parties.

2.4Vermillion cannot directly or indirectly offer to or perform tests that are
on Quest Diagnostics’ Directory of Services now or in the future or which are
substantially similar to those tests to an Account on the Master Account
Transfer List or other Accounts disclosed by Quest Diagnostics to Vermillion,
except for tests that can only be offered by Vermillion or a Vermillion
Affiliate (i.e. are proprietary to Vermillion or a Vermillion Affiliate).  This
Section 2.4 shall apply to Vermillion and their controlled Affiliates.  It shall
not apply to the products and services of any acquirer of Vermillion involved in
a Change of Control with respect to Vermillion. 

2.5Vermillion shall perform each OVA1 test for a Quest Diagnostics Account in a
manner that (a) meets or exceeds the standards set forth in Section 1.3.1, (b)
is consistent with the applicable standards in the industry and (c) meets all
legal and regulatory requirements.

2.6To the extent permissible under applicable federal and state laws and
regulations, Vermillion shall maintain a similar type and level of patient
support services as it currently performs including, but not limited to,
services to assist patients with respect to insurance coverage, reimbursement,
claim denials by Third Party payors or appeals from denials, adjudication of
coverage decisions by health plans and the like relating to OVA1 testing for
Quest Diagnostics Accounts in states that have not become Certified States. 

2.7Vermillion shall require that Quest Diagnostics Accounts use a separate
Vermillion OVA Test Requisition Form for each Specimen to be tested and each
such form shall contain a unique number sufficient to enable the tracking of
each sample Specimen in the form attached hereto as Attachment 5.



5

 

--------------------------------------------------------------------------------

 

 

2.8Before an Other OVA Test becomes subject to this Agreement (including the
procedures described in this Article 2), Quest Diagnostics must consent, which
consent may not be unreasonably withheld.

3.QUEST DIAGNOSTICS RIGHTS AND SERVICES IN CERTIFIED STATES

3.1Vermillion shall have completed the customer communications requirements in
Section 4 prior to Quest Diagnostics being obligated to perform any of services
under this Section 3.

3.2The Specimen collection and courier services set forth in this Agreement
shall apply solely with regard to biological Specimens for OVA1 tests and any
Other OVA Tests to be performed, reported and billed by Vermillion that
originate in any Certified State.  With respect to Specimens originating in the
other U.S. states, Quest Diagnostics shall continue to collect or pick up such
Specimens for the performance, reporting and billing of OVA1 tests and any Other
OVA Tests at its own facilities.

3.3For all OVA1 tests and any Other OVA Tests originating in a Certified State
Quest Diagnostics agrees to collect Specimens from patients who present at its
Patient Service Centers (“PSCs”) with a valid Vermillion OVA Test Requisition
Form for each Specimen for the OVA1 test or any Other OVA Test from a health
care provider authorized under federal and state laws to order clinical
laboratory tests, for delivery, either directly by Quest Diagnostics or through
a subcontractor engaged by Quest Diagnostics, to Vermillion’s ASPiRA Labs
facility located at 101 Cooperative Way, Suite 220, Georgetown, TX 78626 or such
other address specified by Vermillion after 30 days written notice.  As promptly
as practicable but no later than the end of the first Transition Process, (a)
Vermillion will develop a solution so that Quest Diagnostics staff at PSCs can
print out Vermillion OVA Test Requisition Forms at the PSCs, and (b) Vermillion
will train PSC staff with regard to the information that such personnel must
enter into Quest Diagnostics’ Care360 system in order to facilitate the logging
and tracking of the receipt and shipment of the Specimens to ASPiRA Labs and as
reasonably requested by Quest Diagnostics after completion of the first
Transition Process. 

3.4Quest Diagnostics’ couriers shall pick up biological Specimens from the
offices or other facilities of physicians or health care providers who order the
OVA1 test or any Other OVA Test using a Vermillion OVA Test Requisition Form for
each Specimen and who place such order and the accompanying Specimens in a Quest
Diagnostics Specimen lockbox at such offices or facilities.  Quest Diagnostics
shall make arrangements for the delivery of Specimens to Vermillion’s ASPiRA
Labs for testing.  Quest Diagnostics shall not be obligated to process any
Vermillion OVA Test Requisition Form that includes more than one Specimen. 

3.5Upon receipt of Specimens at the appropriate Quest Diagnostics facility,
Quest Diagnostics’ staff shall scan the barcode from each Vermillion OVA Test
Requisition Form so as to enter the information related to the Specimens that
Quest Diagnostics collects or picks up pursuant to this Agreement into its
electronic systems, solely for Specimen tracking purposes and to be able to
answer certain questions that Vermillion may have with regard to the delivery of
the Specimens to Vermillion’s ASPiRA Labs.



6

 

--------------------------------------------------------------------------------

 

 

3.6Without limiting Sections 3.7 and 4.1, Vermillion shall communicate to all of
their customers and potential customers the requirement to order OVA1 tests and
any Other OVA Tests using the Vermillion OVA Test Requisition Form and will
provide such forms to their customers at least 30 days prior to the start of
Quest Diagnostics providing the services set forth in this Section 3. 

3.7With regard to any OVA1 tests and any Other OVA Tests ordered using a test
requisition form other than a properly prepared Vermillion OVA Test Requisition
Form by any health care provider or facility listed in the Master Account
Transfer List attached to this Agreement as Attachment 4, Quest Diagnostics will
contact the ordering provider or facility to require the use and submission by
the Account of a properly prepared Vermillion OVA Test Requisition Form and
notify ASPiRA.  ASPiRA shall use reasonable efforts to ensure that each ordering
provider or facility uses the correct form thereafter.

3.8Quest Diagnostics’ referrals staff at the various Quest Diagnostics
facilities will create a log of OVA1 test and any Other OVA Test Specimens
collected or picked up by Quest Diagnostics and forwarded to ASPiRA Labs and
will send such log electronically to ASPiRA Labs for tracking purposes within
the time period agreed upon by the parties in writing.

3.9Quest Diagnostics will be the sole provider of the services described in this
Article 3 with respect to Quest Diagnostics Accounts.  By mutual agreement of
the Parties Quest Diagnostics may provide such services with respect to other
Vermillion customers.

3.10Vermillion will perform all testing on Specimens collected or picked up by
Quest Diagnostics in any Certified State under this Agreement and Vermillion
will be solely responsible for reporting test results to the ordering care
providers, answering any queries from such providers, and for billing the
responsible payers.  Quest Diagnostics is not responsible for testing, result
reporting, or billing for any Vermillion OVA1 testing or any Other OVA Test
testing under this Agreement.

3.11For the avoidance of doubt, except as expressly provided in Section 3.3,
Quest Diagnostics’ communications systems including, but not limited to, its
electronic ordering and reporting system shall not be used by Vermillion in
their communications with Quest Diagnostics Accounts. 

3.12Quest Diagnostics and its Affiliates shall be able to offer any test that
competes directly or indirectly with OVA1 or any Other OVA Test on a worldwide
basis (including, but not limited to, in Certified States); however, Quest
Diagnostics and its Affiliates shall not (directly or indirectly) designate as
an Anchor Test during the term of this Agreement the ROMA assay or any other
test approved or cleared by the FDA after the Effective Date whose FDA label
indication or the indication listed in Quest Diagnostics’ directory of services
is substantially the same as the FDA label indication of OVA1.  If Vermillion
believes Quest Diagnostics or any of its Affiliates is violating this Section
3.12, it must notify Quest Diagnostics in a writing that specifically identifies
the marketing or promotional activity that allegedly breaches this
section.  Then Quest Diagnostics has the right to cure the alleged breach within
60 days of receiving said notice by stopping the specific activity identified in
the written notice and making reasonable efforts to withdraw any materials
identified in the notice from the public domain.



7

 

--------------------------------------------------------------------------------

 

 

3.13In the event that Vermillion develops or obtains rights to commercialize any
additional clinical laboratory tests and/or test kits for which Quest
Diagnostics does not already offer (or have the right to offer) the same test,
the Parties may discuss the terms and conditions under which said test might be
added to this Agreement.  Vermillion is not contractually obligated to initiate
such discussions and Quest Diagnostics is not contractually obligated to provide
any additional services beyond the terms of this Agreement. 

3.14The Quest Diagnostics services set forth in this Article 3 shall be
performed in a manner consistent with Quest Diagnostics then existing practices
and procedures.  Quest Diagnostics is under no obligation to modify any of its
practices and procedures. 

4.CLIENT COMMUNICATIONS

4.1Vermillion will obtain written approval from Quest Diagnostics for all
communications to Quest Diagnostics’ Accounts, which approval shall not be
unreasonably withheld.  At least 10 days prior to the start of Quest Diagnostics
providing the services set forth in Section 3 of this Agreement for each Account
in each Certified State, Vermillion with the assistance of Quest Diagnostics
shall have completed at least three written communications to each Quest
Diagnostics Account informing each Quest Diagnostics Account of the transition
of OVA1 testing to Vermillion and providing all reasonably necessary information
and instructions to those Accounts including, but not limited to, a copy of the
Vermillion OVA Test Requisition Form and instructions on its use.  Said
communications will be in substantially the same form as those attached hereto
as Attachment 6. 

4.2Vermillion shall not use Quest Diagnostics’ trade name, trademarks or service
marks with respect to anything that may enter the public domain without the
express written consent of Quest Diagnostics.  Except as necessary to perform
its obligations under this Agreement, Quest Diagnostics shall not use
Vermillion’s trade name, trademarks or service marks with respect to anything
that may enter the public domain without the express written consent of
Vermillion.

4.3With respect to Quest Diagnostics Accounts in Certified States where
Vermillion is responsible for OVA1 testing, Vermillion shall be solely
responsible for handling all matters relating to providing OVA1 testing services
independently of Quest Diagnostics. For the avoidance of doubt, Vermillion is
solely responsible for marketing, sales, customer service, operations, billing,
and test reporting for Quest Diagnostics Accounts relating to the delivery of
OVA1 testing services it performs in each Certified State. 

5.TERM AND TERMINATION

The Term of this Agreement shall commence on the Effective Date and continue
until terminated as set forth below.

5.1At any time by the mutual written agreement of all the Parties to this
Agreement or as provided in Section 16.11.

5.2If there is a determination that this Agreement is not in compliance with any
applicable law, regulation, or government requirement, and the Agreement is not
amended to



8

 

--------------------------------------------------------------------------------

 

 

correct such compliance, either Party may terminate this agreement immediately
upon written notice to the other Party.

5.3This Agreement shall terminate in two years from the Effective Date unless
extended by the written agreement of the Parties.

5.4If any Party materially violates, breaches or fails to perform any term or
covenant of this Agreement, then the other Party may give written notice of such
default to such Party.  If such Party does not cure such default within ninety
(90) days of the date of a Notice of Default, the other Party will have the
right to terminate this Agreement by a second written notice to such
Party.  Such right to terminate is in addition to all other remedies available
to such Party in equity or at law, but it also subject to the limitations in
Article 11 and any other applicable provisions of this Agreement.

5.5In the event of a Change of Control of any Party any other Party may
terminate this Agreement immediately by delivery of written notice.

5.6In the event of an assignment for the benefit of creditors or a filing of a
petition in bankruptcy by or against Vermillion or Quest Diagnostics that is not
cancelled, terminated or dismissed within 60 days, any other Party may terminate
this Agreement immediately by delivery of written notice.

5.7Except as expressly provided in this Agreement, following the termination or
expiration of this Agreement, all rights granted to any Party herein shall
immediately terminate and each Party shall return or destroy all records and
materials in its possession or control containing any other Party’s Confidential
Information and destroy all electronic copies thereof within 60 days of
termination.  Each Party shall send a written notice to each other Party
certifying its compliance with this Section 5.6 within the same 60 day time
period.

6.VERMILLION REPRESENTATIONS AND WARRANTIES

Vermillion represents and warrants that:

 

6.1Vermillion shall perform all of their OVA1 testing to the performance
standards set forth in Section 1.3.1. 

6.2Vermillion have all the rights to sell OVA1 Materials, use the OVACALC
Algorithm and grant the rights Vermillion is granting to Quest Diagnostics under
this Agreement including, but not limited to, all intellectual property rights
necessary for Quest Diagnostics to perform OVA1 testing on a worldwide basis
under Vermillion’s applicable marks.

6.3Vermillion shall maintain sufficient equipment and skilled personnel to
perform OVA1 testing services in a manner consistent with the applicable
industry standards in all Certified States.

6.4Vermillion shall develop and maintain a quality management system that meets
the applicable industry standards and regulatory requirements including, but not
limited to, the FDA’s current Good Manufacturing Practice regulations (cGMP,
Title 21 CFR, Part 820) and ISO 13485



9

 

--------------------------------------------------------------------------------

 

 

standard (for Products shipped internationally).  In addition, Vermillion shall
require that their own suppliers of raw materials and any other products used by
Vermillion or their designees to manufacture the OVA1 Materials or materials for
Other OVA Tests sold or provided hereunder to Quest Diagnostics also maintain a
quality management system that meets applicable sections of GMP (domestic) or
ISO 13485 (international).

6.5Vermillion shall continue to support the Roche Elecsys 2010 instrument for
the performance of the CA-125 II assay to the same extent Vermillion have
supported this instrument in the past.

7.VERMILLION AND QUEST DIAGNOSTICS REPRESENTATIONS AND WARRANTIES

7.1Each entity is duly organized and validly existing under the laws of the
state where it is domiciled, and (a) has the complete and unrestricted power and
right to enter into this Agreement, perform its obligations hereunder, and (b)
has taken all necessary action on its part required to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.

7.2This Agreement has been duly authorized, executed and delivered by such Party
and constitutes a legal, valid and binding obligation of such Party enforceable
against such Party in accordance with its terms except as enforceability may be
limited by law or principles of equity.

7.3The execution, delivery and performance of this Agreement by such Party do
not conflict with any agreement, instrument or understanding, oral or written,
to which such Party is a party or by which such Party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having authority over such Party.

7.4All consents, approvals and authorizations of any kind required to be
obtained in connection with the execution, delivery and performance of this
Agreement have been obtained.

7.5As of the Effective Date, there are no actions, suits, proceedings or other
forms of litigation pending or, to the best of such Party’s knowledge,
threatened against such Party of any kind or nature relating to the transactions
contemplated by this Agreement or that could reasonably be expected to
materially affect the ability of such Party to enter into this Agreement or to
perform its obligations hereunder.

8.COMPENSATION

8.1In addition to any other fees set forth elsewhere in this Agreement,
including Attachment 2, Vermillion shall pay Quest Diagnostics *** (*** dollars)
per OVA1 Specimen collected and shipped to ASPiRA Labs.  Quest Diagnostics will
not bill any other party for the services it provides hereunder.  The same ***
price shall apply for Other OVA Tests, if Quest Diagnostics’ projected costs are
the same or less than its costs relating to OVA1 tests.  If Quest Diagnostics
projected costs for collecting and shipping Other OVA Tests are higher than its
costs relating to OVA1 tests, Quest Diagnostics shall have no obligation to
provide any services under this Agreement with respect to Other OVA Tests,
unless the Parties agree on a higher price.



10

 

--------------------------------------------------------------------------------

 

 

8.2Attachment 2 sets forth the description and amounts of deliverables that
Vermillion will pay to Quest Diagnostics as consideration for the performance of
the services under this Agreement.

8.3Vermillion agrees to compensate Quest Diagnostics within sixty (60) days of
the date of Quest Diagnostics invoices for services and deliverables set forth
in this Agreement as specified in the invoice. 

8.4With respect to OVA1 tests performed by Quest Diagnostics after the Effective
Date, as evidenced by a test report from which all protected health information
(as such term is defined under the privacy and security regulations of the
Federal Health Insurance Portability and Accountability Act of 1996) has been
removed, Quest Diagnostics shall pay Vermillion a fixed fee of *** (*** dollars)
for each OVA1 test.  This fee is considered earned at the time each OVA1 test is
reported.  Quest Diagnostics shall provide Vermillion with a monthly report of
the number of OVA1 tests reported by Quest Diagnostics during such calendar
month, including the 3 digit-level zip code of Specimens tested by Quest
Diagnostics, within 30 days after the end of said month.  This monthly report
shall also state the total amount payable by Quest Diagnostics to Vermillion in
connection therewith.  Quest Diagnostics will pay Vermillion the amount due for
each calendar month, as reported in each report, within 60 days of the date of
said report.  Such payments shall be by wire transfer in accordance with the
following wire transfer instructions: 

 

 

FOR CREDIT OF:

Vermillion, Inc.

CREDIT ACCOUNT #:

***

BANK NAME:

Compass Bank

ABA #:

062001186

SWIFT CODE:

CPASUS44

BY ORDER OF:

Quest Diagnostics

 

8.5The Parties understand and acknowledge that prior to the Effective Date,
Quest Diagnostics has been reporting to Vermillion the number of monthly OVA1
tests performed by Quest Diagnostics on approximately the 8th day following the
end of that month and has made payments to Vermillion of amounts owed to
Vermillion in accordance with the terms of the SAA the following day via wire
transfer.  Vermillion agrees that Quest Diagnostics has fully paid Vermillion
for all test results through January 2015.  For OVA1 test result reports
performed by Quest Diagnostics between February 1, 2015 and the Effective Date,
Quest Diagnostics shall pay Vermillion *** for each reported test result instead
of the formula used under the SAA and on the same terms as provided in this
Agreement.

8.6For each instance where Quest Diagnostics is required to notify an Account of
the need to use the correct Vermillion OVA Test Requisition Form as more fully
described in Section 3.7, or for each time Quest Diagnostics services an Account
that was on the Master Account Transfer List and that has not complied with the
information and instructions contained in the communications referred to in
Section 4.1 or for each instance Quest Diagnostics is required to notify an
Account that the Specimen submitted for OVA1 testing or Other OVA Test testing
does not meet the specifications of a Specimen, Quest Diagnostics will charge
Vermillion and Vermillion shall pay to Quest Diagnostics *** (*** dollars).  For
any Accounts that were erroneously omitted from the Master Account Transfer
List, the foregoing charges shall only apply



11

 

--------------------------------------------------------------------------------

 

 

to a second or subsequent offense that occurs more than 60 days after Quest
Diagnostics has provided notice to Vermillion of the initial offense.

8.7In the event Quest Diagnostics makes an erroneous shipment to Vermillion and
Vermillion is required or asked to return the shipment, Quest Diagnostics shall
reimburse Vermillion for the return shipping costs.

8.8Any payment obligations set forth in this Agreement shall survive termination
or expiration of this Agreement.

9.INDEPENDENT CONTRACTOR

9.1It is understood that each Party is performing under this Agreement in the
capacity of an independent contractor and not in any respect or under any
circumstances as an employee, representative, agent or partner of any other
Party.  No Party has authority to enter into contracts or assume any obligations
for or on behalf of any other Party or to speak for or on behalf of any other
Party.  No Party shall make any public representations to the contrary.

10.COMPLIANCE WITH LAWS

10.1In performing the Specimen collection services under this Agreement as
provided in Section 3, and for that function alone, the Parties agree that Quest
Diagnostics is performing a function on behalf of Vermillion and is acting as
Vermillion’s Business Associate for purposes of HIPAA.  Otherwise, Quest
Diagnostics is a clinical laboratory that is a covered entity under HIPAA.  With
regard to Quest Diagnostics in its role as Vermillion’s Business Associate, the
parties agree to and shall comply with the Business Associate terms and
conditions set forth in Attachment 3, which is hereby made a part of this
Agreement.

10.2Without limiting the above, the Parties further agree that Quest Diagnostics
shall comply with Bloodborne Pathogen and Universal Precautions Standards issued
by the federal Occupational Safety and Health Administration (and equivalent
state agency), or other requirements applicable to the collection and handling
of Specimens.

10.3It is the intent of the Parties to comply with the Federal Anti-Kickback (42
USC 1320a-7b) and the “Stark” Physician Anti-Self-Referral (42 USC 1395nn)
Statutes and any related regulations (including amendments and any similar state
requirements).  In the event of a determination that this Agreement is not in
compliance with these laws, then the Parties shall negotiate in good faith to
conform this Agreement.

10.4Each Party represents and warrants that it has not been excluded, debarred
or suspended from participating in any federal or state health care
program.  Each Party shall notify the other immediately if its status for
participating in such health care programs changes.

11.INDEMNIFICATION AND LIMITATION OF LIABILITY

11.1Vermillion and Quest Diagnostics shall indemnify, defend and save the other
harmless (including the respective Affiliates, employees, officers and directors
of each Party) against any and all losses, claims, suits, damages, liabilities
and expenses (including without



12

 

--------------------------------------------------------------------------------

 

 

limitation, reasonable attorney’s fees) based upon, arising out of or
attributable to the acts and/or omissions of such Party, such Party’s Affiliates
and their respective employees, officers, directors, subcontractors and/or
agents that result in a claim from a Third Party.  In the event two or more
Parties contributed to the claim, each will indemnify the other to the extent
each contributed to the claim brought by a Third Party.  For the avoidance of
doubt Vermillion have a duty to indemnify Quest Diagnostics in the event it is
the subject of patent infringement claim based on its performing OVA1 or Other
OVA Test testing or related services.  Each Party has no obligation to indemnify
the other except as provided in this Article 11. 

11.2Any Party with a Third Party claim (“Third Party Claim”) for which it seeks
indemnity (the “Indemnitee”) shall promptly notify the alleged “Indemnitor”
(including multiple Indemnitors) of the existence of such a claim (“Claim
Notice”), however, any delay in giving the Claim Notice shall not prejudice the
Indemnitee’s rights except to the extent such delay materially prejudices any
defense or other right with respect to the defense of the underlying claim.  The
Indemnitor shall respond to the Claim Notice in writing within 15 days and
specify whether the Indemnitor will take over the defense of the underlying
claim and whether it will indemnify the Indemnitee from any liability arising
from the Third Party Claim.  The Parties shall use commercially reasonable
efforts to agree on the choice of counsel for any Third Party Claim.  The
Parties shall agree on settlement terms for any Third Party Claim, such
agreement not to be unreasonably withheld or delayed.  If the Indemnitor
unconditionally agrees to defend and indemnify the Indemnitee, the Indemnitor
shall have the sole power to direct the defense at its expense except as
follows: (i) where the Third Party Claim involves criminal liability on the part
of the Indemnitee or its employees, (ii) the Third Party Claim includes
injunctive relief against the Indemnitee, (iii) the Indemnitee determines the
Indemnitor does not have the financial strength to adequately protect the
Indemnitee, or (iv) the Indemnitor is not defending the Third Party Claim in
good faith.  If the Indemnitor assumes the Indemnitee’s defense, the Indemnitee
may participate in the defense through its own counsel at its own cost.  If the
Indemnitee does not cooperate in the defense of the Third Party Claim or refuses
to enter into a reasonable settlement of the Third Party Claim, the Indemnitor
may withdraw its defense of the Indemnitee subject to the Indemnitee’s right to
collect the fees and costs incurred as a result of such withdrawal, if it later
establishes its cooperation in the defense of the Third Party Claim or that the
proposed settlement was not reasonable for the Indemnitee, as applicable. 

11.3The amount of each Party’s liability for Third Party indemnity claims is
limited to $3,000,000.

11.4EACH PARTY AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
AFFILIATES SPECIFICALLY DISCLAIMS ALL LIABILITY FOR AND WILL IN NO EVENT BE
LIABLE FOR ANY INCIDENTAL, SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES,
EXPENSES, LOST PROFITS, LOST SAVINGS, INTERRUPTIONS OF BUSINESS OR PUNITIVE
DAMAGES OF ANY KIND OR CHARACTER WHATSOEVER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR RESULTING FROM THE DEVELOPMENT, PROVIDING, MANUFACTURE, HANDLING,
MARKETING, SALE DISTRIBUTION OR USE OF TESTS OR TEST KITS. 

11.5IN NO EVENT SHALL QUEST DIAGNOSTICS’ TOTAL AGGREGATE LIABILITY FOR ALL
CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT



13

 

--------------------------------------------------------------------------------

 

 

EXCEED THE GREATER OF (i) $1,000,000 AND (ii) AMOUNTS PAID BY QUEST DIAGNOSTICS
TO VERMILLION PURSUANT TO THIS AGREEMENT AFTER THE EFFECTIVE DATE AND DURING THE
TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH
LIABILITY. 

11.6IN NO EVENT SHALL VERMILLION’S TOTAL AGGREGATE LIABILITY FOR ALL CLAIMS
ARISING OUT OF OR RELATED TO THIS AGREEMENT EXCEED THE GREATER OF (i) $1,000,000
AND (ii) AMOUNTS PAID BY VERMILLION TO QUEST DIAGNOSTICS PURSUANT TO THIS
AGREEMENT AFTER THE EFFECTIVE DATE AND DURING THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITY. 

11.7NO ACTION REGARDLESS OF FORM, ARISING OUT OF OR RELATED TO BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT UNDER THIS AGREEMENT MAY BE BROUGHT BY
EITHER PARTY MORE THAN TWO (2) YEARS AFTER SUCH PARTY HAS KNOWLEDGE OF THE
OCCURRENCE THAT GAVE RISE TO THE CAUSE OF SUCH ACTION.  THE FOREGOING
LIMITATIONS SHALL APPLY REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT, STRICT LIABILITY, OR OTHERWISE EVEN IF SUCH PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ANY REMEDY OF ITS
ESSENTIAL PURPOSE. 

12.INSURANCE

12.1Vermillion and Quest Diagnostics agree to maintain general and professional
liability insurance in amounts adequate to cover their respective acts and
omissions.  The parties agree that such coverage shall be, at a minimum,
$1,000,000 per claim and $3,000,000 aggregate.  Quest Diagnostics may comply
with the insurance obligations hereunder through self-insured retention. 

12.2In the event that any insurance referred to herein is of the “claims made”
type, each Party with such insurance coverage agrees that the insurance shall be
continued for a period of at least four (4) years after the termination of this
Agreement, or the Party shall purchase extended reporting period insurance (also
known as “tail coverage”) to extend the insurance for a minimum of four (4)
years after the termination of this Agreement.  The provisions of this Section
12.2 shall survive termination of this Agreement.

12.3Vermillion and Quest Diagnostics agree to furnish each other with a current
and valid Certificate of Insurance, or proof of adequate self-insurance,
evidencing their general liability and professional liability insurance
coverage.  Any material modification or alteration in such coverage shall be
promptly communicated to the other Party.

13.CONFIDENTIALITY

13.1“Confidential Information” means any information or material, in whatever
form or manner relating to the business of a party (a “Disclosing Party”) and
disclosed to the other Party (the “Receiving Party”) which (a) is not generally
known other than by the Disclosing Party, and (b) which Receiving Party may
obtain knowledge of through or as a result of the relationship



14

 

--------------------------------------------------------------------------------

 

 

established hereunder with the Disclosing Party, access to the Disclosing
Party’s premises, or communications with the Disclosing Party’s employees or
independent contractors.  Confidential Information includes but is not limited
to the following types of information, and other information of a similar
nature: processes, standard operating procedures (SOPs), protocols and
procedures; algorithms; software (including source code); systems; equipment;
designs; drawings; formulas; data; reports; memoranda; notes; records; research;
experiments; business plans and strategies; marketing techniques and materials;
marketing plans; account names and other information related to accounts;
patient information; pricing information; cost information, sales volumes and
sales projections; commercial opportunities; and organizational, technical
(including without limitation know-how, patent applications, invention
disclosures, trade secrets and technology that are not fully developed, patented
or patentable) and financial information.  Confidential Information also
includes the existence of this Agreement and the terms hereof, both written and
oral.  The term “Confidential Information” does not include (a) information that
is in the possession of the Receiving Party without obligation of confidence;
(b) information that is now or later becomes publicly available without
violation of this Agreement by Receiving Party; and (c) developments by
Receiving Party independent of its receipt of information from Disclosing Party.

13.2The Parties recognize and acknowledge that, by virtue of entering into this
Agreement, the Parties may have access to Confidential Information of the other
party.  The Parties warrant and covenant to each other that neither Receiving
Party will at any time, either during or subsequent to the term of this
Agreement, disclose to others, use, copy or permit to be copied, without the
Disclosing Party’s express prior written consent, except pursuant to the
performance of services duties hereunder, any Confidential Information of the
Disclosing Party which is not otherwise available to the public.  By way of
example, no Party will disclose any other Party’s Confidential Information to
potential investors or acquirers.

13.3Vermillion shall not use Quest Diagnostics Confidential Information,
including without limitation those Account and payer lists provided pursuant to
Section 1.3.3, outside of the performance of this Agreement, including without
limitation to solicit any Accounts of Quest Diagnostics for services that are
not covered by this Agreement.  Quest Diagnostics shall not use any Vermillion
Confidential Information for any purpose outside of the performance of this
Agreement.

13.4Vermillion and Quest Diagnostics agree to use, maintain, and transfer
patient health data in accordance with all applicable laws, regulations, and
government requirements concerning the confidentiality or privacy of such data.

13.5If any Party receives a subpoena or other legal process purporting to
require the disclosure of any other Party’s Confidential Information, that Party
shall immediately notify the affected Party and fully cooperate in any efforts
by that Party to prevent or limit the disclosure of its Confidential
Information.  No party will produce any other Party’s Confidential Information
pursuant to any subpoena or other legal process before providing the notice set
forth herein.

14.NOTICES

14.1Any notice required to be given hereunder will be deemed to have been served
properly, if mailed by certified or registered mail, postage prepaid (or Federal
Express or



15

 

--------------------------------------------------------------------------------

 

 

equivalent courier), properly addressed and posted in a United States depository
to the respective parties hereto at the following addresses:

 

 

 

To Vermillion:

Vermillion, Inc.
12117 Bee Caves Rd., Building III, Suite 100
Austin, TX 78738
Attn: President and CEO
Telephone: (512) 519-0400
Facsimile: (512) 439-6960
Email: vpalmieri@vermillion.com


 

 

 

With copy to:

Goodwin Procter LLP

 

Exchange Place

 

Boston, MA 02109

 

Attn: Christopher J. Denn

 

Telephone: (617) 570-1000

 

Facsimile: (617) 523-1232

 

Email: cdenn@goodwinprocter.com   

 

 

 

To Quest Diagnostics:

Quest Diagnostics Incorporated

 

3 Giralda Farms

 

Madison, NJ 07940

 

Attn: Executive Director, Business Development

 

Telephone: (973) 520-2163

 

Facsimile: (973) 520-2005

 

Email:  Nicholas.j.conti@questdiagnostics.com

 

 

 

With a copy to:

Quest Diagnostics Incorporated

 

3 Giralda Farms

 

Madison, NJ 07940

 

Attn: General Counsel

 

Telephone: (973) 520-2177

 

Facsimile: (610) 271-8719

 

Email: Michael.e.prevoznik@questdiagnostics.com

 

15.Legislative/Regulatory Modification

15.1In the event any applicable laws, rules, regulations or payment policies, or
any rules or policies of any Third Party payer, or any other federal, state or
local law, rule, regulation, policy, or any interpretation thereof, at any time
during the term of this Agreement, is modified, implemented, threatened to be
implemented, or determined to prohibit, restrict or in any way materially change
the services to be provided under this Agreement, including the method or amount
of reimbursement or compensation, then the parties to this Agreement shall
negotiate in good faith to amend this Agreement to conform to the changed
requirements.



16

 

--------------------------------------------------------------------------------

 

 

15.2It is the intent of the parties to comply with the Federal Anti-Kickback (42
USC 1320a-7b) and the “Stark” Physician Anti-Self-Referral (42 USC 1395nn)
Statutes and any related regulations (including amendments and any similar state
requirements).  In the event of a determination that this Agreement is not in
compliance with these laws, then the parties shall negotiate in good faith to
conform this Agreement.

15.3If a circumstance set forth in Sections 15.1 or 15.2 arises, and this
Agreement is not amended as set forth in this Article 15, then this Agreement
shall be terminated in accordance with Section 5.2, unless otherwise agreed upon
by the parties in writing.

16.MISCELLANEOUS

16.1Definitions.  Capitalized terms used in this Agreement have the meaning
respectively ascribed to them when first used in this Agreement or as set forth
in Schedule A hereto.

16.2Assignment.  No Party may assign its rights or delegate its obligations
under this Agreement, in whole or in part, to any Third Party without the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, each Party may assign all of its
rights and obligations under this Agreement to its subsidiary, successor, or
parent corporation.  As a condition of such an assignment, the assignor must
unconditionally guarantee the full performance by the assignee of all applicable
terms and conditions of this Agreement for the benefit of the other Parties to
this Agreement.  Notwithstanding anything to the contrary in this Section,
nothing contained in this Section shall release the assigning Party from any
liabilities or obligations it may have under this Agreement.

16.3Waiver.  The Parties covenant and agree that if a Party fails or neglects
for any reason to take advantage of any of the terms provided for the
termination of this Agreement or if a Party, having the right to declare this
Agreement terminated, shall fail to do so, any such failure or neglect by such
Party shall not be a waiver or be deemed or be construed to be a waiver of any
cause for the termination of this Agreement subsequently arising, or as a waiver
of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written
consent.16.4Severability.  It is the intention of the Parties that the
provisions of this Agreement will be enforceable to the fullest extent
permissible under all applicable laws, regulations, and government requirements,
and that the unenforceability of any provisions under such laws or requirements
will not render unenforceable, or impair, the remainder of the Agreement.  If
any provisions hereof are deemed invalid or unenforceable, either in whole or in
part, this Agreement will be deemed amended to delete or to modify, as
necessary, the offending provisions and to alter the bounds thereof in order to
render it valid and enforceable.16.5Entire Agreement.  This Agreement, the
Global Settlement Agreement and Mutual Release and the Non-Exclusive License
Agreement all being executed concurrently herewith constitute the entire
Agreement between Vermillion and Quest Diagnostics with respect to the subject
matter hereof.  As provided in Section 22 of the Settlement Agreement, this
Agreement, the Settlement Agreement and the Non-Exclusive License Agreement
supersedes any prior understandings or agreements between the Parties.  No
modification of this Agreement will have any force or effect unless such
modification specifically indicates it is a modification of this Agreement, is
in writing and signed by authorized



17

 

--------------------------------------------------------------------------------

 

 

representatives of all parties.

16.6Survival.  The provisions of Articles 9, 11, 13, 14, 16 and Sections 1.6,
4.2, 5.6, 8.8 and 12.2 shall survive termination of this Agreement.

16.7Arbitration and Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of New Jersey without regard to the
conflict of law provisions thereof.  Any dispute, controversy or claim arising
out of or under this Agreement, or its performance, shall first be negotiated in
good faith by the parties, and if an acceptable resolution does not result,
shall be submitted to arbitration which shall be exclusive, final, binding, and
conducted by one arbitrator in accordance with the rules of the American
Arbitration Association (“AAA”) applicable to commercial disputes.  The decision
of the arbitrator shall be final and in writing, setting forth the award and the
reasons therefor.  All hearings in the arbitration shall be held in Bergen
County, New Jersey.  Each Party shall bear its own fees and expenses, including
attorneys’ fees.  The fees and expenses of the arbitrator and the cost of the
arbitration shall be borne equally by the parties.  Any decision of the
arbitrator may be entered as a judgment in any court of competent jurisdiction
and may be enforced as such in accordance with the provisions of the
award.  This agreement to arbitrate shall be specifically enforceable by the
parties. 

16.8No Third Party Rights.  No provision of this Agreement shall be deemed or
construed in any way to result in the creation of any rights or obligations in
any Third Party not a Party to this Agreement.

16.9Press Release.  Neither Party shall issue any press releases relating to
this Agreement or the activities to be conducted hereunder without submitting a
draft copy of such press release to the other Parties for approval at least ten
business days prior to issuance, except for press releases that are reasonably
required for compliance with applicable laws and regulations and the rules of
any stock exchange which must be submitted for approval one business day in
advance.  Press release approvals shall not be unreasonably withheld by any
Party.  Notwithstanding the foregoing, the Parties will agree upon and release a
mutual press release in the form attached to the Settlement Agreement as
Exhibit G; thereafter, each Party may each disclose the information contained in
such press release or any other subsequently approved press release without the
need for further approval by the other Party.

16.10Headings.  The descriptive headings of this Agreement are for convenience
only, and will be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

16.11Force Majeure.  No Party to this Agreement shall be liable for failure to
perform any duty or obligation that said Party may have under the Agreement
where such failure has been caused by any event, foreseen or unforeseen, outside
the reasonable control of the Party who had the duty to perform and that renders
performance impossible or impracticable including, but not limited to, acts of
God, terrorist acts, fire, strike, inevitable accident, war, or any other event,
like or unlike those listed above (collectively, “Force Majeure Event”), but
only to the extent prevented by the Force Majeure Event. Any Party may terminate
this Agreement if a Force Majeure event results in a Party suspending
performance of any obligation for more than six months. 

16.12Counterparts.  This Agreement may be executed in two counterparts, each of
which will constitute an original document, but both of which will constitute
one and the same instrument.





18

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties intending to be legally bound, have set their
hands the date and year first above written.

 

QUEST DIAGNOSTICS INCORPORATED

 

VERMILLION, INC.

By:

   /s/ Wilson R. Conde

By:

 /s/ Valerie B. Palmieri

Print Name:

 Wilson R. Conde

Print Name:

 Valerie B. Palmieri

Title:

 Vice President, Strategic Alliances & Clinical Franchise Business Development

Title:

 President and CEO

Date:

 3/11/15

Date:

 3/11/15

 

 

 

 

 

ASPIRA LABS, INC.

 

By:

/s/ Eric Schoen

 

Print Name:

Eric Schoen

 

Title:

Secretary and Treasurer

 

Date:

3/11/15

 

 

 

 





19

 

--------------------------------------------------------------------------------

 

 



SCHEDULE A

 

DEFINITIONS

 

 

“Account” or “Accounts” means the Third Party ordering an OVA1 test or Other OVA
Test through Quest Diagnostics.

“Affiliate” means, with respect to any Party, any entity controlling, controlled
by, or under common control with such Party, during and for such time as such
control exists.  For these purposes, “control” will refer to the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interest of the relevant entity.

“Anchor Test” means a test offered by Quest Diagnostics that is the subject of a
specific and unique compensation program for salespeople for selling such a test
or is part of a senior management level directed promotional campaign that
includes the preparation of marketing materials and sales scripts prepared
specifically for that campaign.  For the sake of clarity all other promotional
activities associated with a particular test including, but not limited to:
distributing a data sheet describing the test, including the test in any list of
tests performed by Quest Diagnostics, answering questions about a particular
test, including the test in sales presentations; making statements (verbal or
written) about the test, or agreeing to specific financial terms, such as a
volume discount, do not make that test an Anchor Test.

“Change of Control” means the sale of all or substantially all the assets of a
Party; any merger, consolidation or acquisition of a Party with, by or into
another Third Party; or any change in the ownership of more than fifty percent
(50%) of the voting capital stock of a Party in one or more related
transactions.

“Other OVA Test” means a Vermillion test (i) developed and marketed as a
replacement, next generation or successor version of OVA1, (ii) whose indication
is the same or substantially the same as the FDA label indication of OVA1, and
(iii) which has received all required approvals, clearances and/or licenses by
the FDA or other federal or state body or administrative or other agency having
authority over such matters.

 “OVA1” means a Vermillion test that includes the following biomarkers: CA 125,
Beta 2 microglobulin, Transferrin, Apolipoprotein A1 and Prealbumin
(Transthyretin), and that is intended for assessing the likelihood an ovarian
mass is malignant prior to a planned surgery.  OVA1, as of the Effective Date,
was developed pursuant to the SAA between Vermillion, Inc. and Quest
Diagnostics, Inc.

“OVACALC Algorithm” is the algorithm Vermillion provides to Quest Diagnostics
for scoring OVA1 tests and Other OVA Tests.

“Third Party” means any person or entity other than Vermillion, Inc., ASPiRA
Labs, Quest Diagnostics or any of their respective Affiliates and employees.

“Transition Process” is defined in Section 1.3.3.





20

 

--------------------------------------------------------------------------------

 

 

“Specimen” means, with respect to an OVA1 Test, one Specimen collection tube
containing 6.5ml of separated serum to be used to perform one OVA1 test
transported in a single Serum Separation Tube (Tiger Top Tube), and with respect
to any Other OVA Test, the Parties will agree on an appropriate definition and
execute a written amendment to this Agreement pursuant to Section 16.5.

“Vermillion OVA Test Requisition Form” means a test ordering form created by
Vermillion and approved in writing by Quest Diagnostics for use by Accounts for
each Specimen that is the subject of an OVA1 test or Other OVA Test order.  This
form shall contain a unique number for each Specimen that will enable the
tracking of each Specimen sample and be substantially identical to the form
attached hereto as Attachment 5.

 

21

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 1 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

LIST OF INITIAL 39 CERTIFIED STATES WHOSE SPECIMENS QUEST DIAGNOSTICS WILL
FORWARD TO VERMILLION FOR OVA1 TESTING

 

 

 

 

 

 

 

 

1.

Alabama

16.

Michigan

29.

Oregon

2.

Alaska

17.

Minnesota

30.

South Carolina

3.

Arizona

18.

Mississippi

31.

South Dakota

4.

Arkansas

19.

Missouri

32.

Texas

5.

Connecticut

20.

Montana

33.

Utah

6.

Georgia

21.

Nebraska

34.

Vermont

7.

Hawaii

22.

Nevada

35.

Virginia

8.

Idaho

23.

New Hampshire

36.

Washington

9.

Indiana

24.

New Mexico

37.

West Virginia

10.

Iowa

25.

North Carolina

38.

Wisconsin

11.

Kansas

26.

North Dakota

39.

Wyoming

12.

Kentucky

27.

Ohio

 

 

13.

Louisiana

28.

Oklahoma

 

 

14.

Maine

 

 

 

 

15.

Massachusetts

 

 

 

 

 

LIST OF 11 STATES WHOSE SPECIMENS QUEST DIAGNOSTICS WILL CONTINUE TO TEST FOR
OVA1 UNTIL THEY BECOME CERTIFIED STATES

 

 

 

1.

California

2.

Colorado

3.

Florida

4.

Delaware

5.

Illinois

6.

Maryland

7.

New York

8.

New Jersey

9.

Pennsylvania

10.

Rhode Island

11.

Tennessee

 

 

22

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 2 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

Agreed upon cost of services and deliverables to Vermillion/ASPIRA

One Time Transition Expenses to be Paid by Vermillion

25-Jan-15

 

 

Description

Final Cost

Data Pulls

customer list for 39 states

***

payer list for 39 states

***

customer list for remaining 11 states to be delivered at time of the applicable
transition

***

payer list for remaining 11 states to be delivered at time of the applicable
transition

***

 

each updated report for customer lists or payer lists

***

CARE 360

care360 announcement

***

care360 field adjustments for PSCs

***

Total for Care360 (estimates)

***

TIGER TEAM:

1st year

5 full time months project manager

***

25% FTE for Referral team - 25%

***

Marketing -10%

***

Chantilly representative - 10%

***

customer service - 10%

***

MML

C

3 MMLC reviews for letters

***

Internal training

Compliance reviews

***

PSC training

***

Accessioning and referrals training

***

Customer service training

***

Sales rep training

***

Medical Director/other training

***

Uploads to Qforce and other internal dissemination

***





1

 

--------------------------------------------------------------------------------

 

 



interviews

One hour interview with Laure Park, launch leader for OVA-1

***

One hour interview with John McLaughlin, CMS health plan coverage

***

Interviews with other staff involved in OVA-1, not to exceed 5 hours

***

Total up front

***

IT accessioning / tracking

IT fixes to allow trackability for a pass-through - standard sites

 

 

IT fixes to allow trackability for a pass-through - non-standard sites

***

 

TOTAL COST

***

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 3 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

Business Associate Terms and Conditions

1.AUTHORIZED USES OR DISCLOSURES OF PHI.  Quest Diagnostics shall use or
disclose PHI only for performing the Services set forth in this Agreement, for
its proper management and administration, or as required by law.

 

2.DEFINITIONS...”HIPAA” means the Health Insurance Portability and
Accountability Act of 1996, and any amendments thereto as amended by the Health
Information Technology for Economic and Clinical Health Act (the “HITECH
Act”).  The term “HIPAA Regulations” refers to all of the regulations in effect
from time to time issued pursuant to HIPAA and applicable to the privacy or the
security of Individually Identifiable Health Information found at Title 45, Code
of Federal Regulations (CFR) Parts 160, 162, and 164.  “PHI” means protected
health information received, transmitted, maintained or created by Quest
Diagnostics for or on behalf of Client.  “Business Associate” shall generally
have the same meaning as the term “business associate” at 45 CFR
160.103.  ”Covered Entity” shall generally have the same meaning as the term
“covered entity” at 45 CFR 160.103.  All other capitalized terms used but not
otherwise defined in this Agreement shall have the same meaning as those terms
defined in the HIPAA Regulations or any successor law.

 

3.HIPAA COMPLIANCE.  To the extent Quest Diagnostics is acting as a Business
Associate of Client in performing the Services, the provisions of this Agreement
shall apply, and Quest Diagnostics shall be subject to the penalty provisions of
HIPAA as specified in 45 CFR Part 160.  To the extent Quest Diagnostics is to
carry out an obligation of Client under the HIPAA Regulations, Quest Diagnostics
shall comply with the requirements of the HIPAA Regulations that apply to a
Covered Entity in the performance of such obligation.

 

4.DUTIES RELATED TO PHI

 

a.Use and Disclosure.  Quest Diagnostics agrees not to use or disclose any PHI,
other than as permitted by this Agreement, for its proper management and
administration or as required by applicable law or regulations.  Quest
Diagnostics may use and disclose PHI as necessary to perform the Services,
provided that such uses and disclosures would not violate the HIPAA Regulations
if done by Client.

 

b.Minimum Necessary.  Quest Diagnostics shall limit its uses, disclosures and
requests for PHI, when practical, to the information making up a Limited Data
Set (as set forth at 45 CFR § 164.514), and in all other cases to the minimum
necessary PHI to accomplish the intended purpose of the use, disclosure or
request.

 

c.Patient Rights.  Quest Diagnostics shall:

i)forward to Client any requests it receives from an Individual where the
Individual



1

 

--------------------------------------------------------------------------------

 

 

requests access to the Individual’s PHI held by Quest Diagnostics, which request
shall be responded to by Client; and

ii)maintain a record of accountable disclosures of PHI by Quest Diagnostics as
required for Client to make an accounting to the Individual as required by the
HIPAA Regulations.

 

d.Access to Books and Records.  Quest Diagnostics shall make its internal
practices, books, and records relating to the receipt, transmission, creation,
maintenance, use and disclosure of an Individual’s PHI available to the
Secretary of Health and Human Services (“HHS”) to the extent required for
determining compliance with this Agreement and the HIPAA Regulations.

 

e.Reporting.  Quest Diagnostics shall promptly report to Client any use or
disclosure of PHI not provided for by this Agreement and any Security Incident
(as that term is defined in the HIPAA Regulations) of which Quest Diagnostics
becomes aware, including breaches of unsecured PHI as required by § 164.410.

 

f.Subcontractors.  In accordance with 45 CFR §§ 164.308(b)(2) and
164.502(e)(1)(i), in the event Quest Diagnostics contracts with any
subcontractor or agent that creates, receives, maintains or transmits PHI on
behalf of Quest Diagnostics, Quest Diagnostics shall ensure that such
subcontractor or agent agrees in writing to be bound by the same restrictions
and conditions that apply to Quest Diagnostics with respect to PHI.

 

g.Security.  Quest Diagnostics shall use appropriate safeguards to prevent the
use or disclosure of PHI other than as provided for by this Agreement (“Quest
Diagnostics Safeguards”).  In addition, Quest Diagnostics agrees to comply with
the applicable requirements of 45 CFR Part 164, Subpart C of the HIPAA
Regulations with respect to electronic PHI and any guidance issued by the
Secretary of HHS.

 

5.NOTIFICATION IN CASE OF BREACH

 

a.In the event that Quest Diagnostics discovers that a Breach has occurred,
Quest Diagnostics shall promptly notify the Client Privacy Officer, but in no
event later than the time required by applicable state law or thirty (30) days,
whichever is shorter, after discovering the Breach.  Such notifications shall be
sent to Privacy Officer, Vermillion, Inc., 12117 Bee Caves Rd., Building III,
Suite 100 Austin, TX 78738, telephone: (512) 519-0400.  The notification shall
include information regarding the nature of the Breach, including a description
of what happened, the date of the Breach and the date the Breach was discovered;
specific elements of PHI that were subject to the Breach; and identification of
each Individual who has been, or is reasonably believed by Quest Diagnostics to
have been, affected by the Breach.

b.Quest Diagnostics shall work with Client, promptly and as reasonably required
by Client, to identify all individuals whose PHI has been breached, to gather
any other information required to be reported under 45 CFR 164.404 and to ensure
that the cause giving rise to the Breach has been remediated.

6.CLIENT’S OBLIGATIONS.    Client shall notify Quest Diagnostics of: (i) any
limitations in its Notice of Privacy Practices (ii) any changes in, or
revocation of permission by Individuals to



2

 

--------------------------------------------------------------------------------

 

 

use or disclose PHI, and (iii) any restriction to the use or disclosure of PHI
that Client has agreed to, to the extent such actions may affect Quest
Diagnostics’ obligations hereunder.

7.TERM AND TERMINATION.

 

a.This Agreement shall become effective upon signature by the Quest Diagnostics.

b.This Agreement shall terminate when the arrangement for Quest Diagnostics to
provide the Services terminates or if Client determines that Quest Diagnostics
has violated a material term of this Agreement, or applicable law, that is not
cured within thirty (30) calendar days after delivery of notice of the specific
violation(s) to Quest Diagnostics.  In the event of such a violation, Client, in
its sole discretion, may report the breach to the Secretary.

c.Upon termination of this Agreement for any reason, Quest Diagnostics and its
subcontractors and agents agree to return or to destroy all PHI and retain no
copies unless Quest Diagnostics determines that returning or destroying such PHI
is infeasible.  If Quest Diagnostics retains PHI due to infeasibility, for as
long as Quest Diagnostics retains any PHI, Quest Diagnostics shall extend the
protections of this Agreement to the PHI that Quest Diagnostics maintains and
shall limit its further use or disclosure of such PHI to those purposes that
make return or destruction of the PHI infeasible.  If such reasons of
infeasibility are removed, Quest Diagnostics agrees to promptly comply with the
first part of this paragraph.

8.BENEFIT.  This Agreement is not intended to create any right in, or
obligations to any person or entity that is not a party to this Agreement,
including Individuals and shall not create any agency relationship between the
parties.

9.AMENDMENT.    This Agreement may only be amended in a writing signed by Quest
Diagnostics and Client.  Client and Quest Diagnostics agree to amend this
Agreement in such manner as is necessary for Client to comply with any amendment
of 1) HIPAA or other applicable law, or 2) the HIPAA Regulations, or other
applicable regulations.  If the parties are unable to agree on an amendment
within 30 days of notice from Client to Quest Diagnostics of the requirement to
amend the Agreement, Client may, at its option, terminate this Agreement.

10.NO WAIVER.    No waiver of any term of this Agreement shall be construed as a
waiver of any other term.  In addition, no failure to exercise any right or
demand performance of any obligation under this Agreement shall be deemed a
waiver of such right or obligation.

11.SURVIVAL.  To the extent Quest Diagnostics and/or its subcontractors and
agents retain any PHI after the termination of this Agreement, Quest
Diagnostics’ obligations under Sections 3, 4, 5, 6 and 7 shall survive
termination of this Agreement.

12.INTERPRETATION.  Any ambiguity in this Agreement shall be resolved in favor
of a meaning that permits the parties to comply with the HIPAA Regulations.

 

 

3

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 4 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

MASTER ACCOUNT TRANSFER LIST

[TO BE PROVIDED WITHIN 24 HOURS OF EFFECTIVE DATE]

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 5 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

 

VERMILLION OVA TEST REQUISITION FORM

 

 

 

 





1

 

--------------------------------------------------------------------------------

 

 

Picture 13 [c617-20150331ex10515388eg001.jpg]





2

 

--------------------------------------------------------------------------------

 

 

Picture 12 [c617-20150331ex10515388eg002.jpg]

 

3

 

--------------------------------------------------------------------------------

 

 

 

Picture 1 [c617-20150331ex10515388eg003.jpg]                           Picture 2
[c617-20150331ex10515388eg004.jpg]

ATTACHMENT 6 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS DATED MARCH 11,
2015

 

CUSTOMER COMMUNICATIONS

 

 

 

--------------------------------------------------------------------------------

 

 

Picture 22 [c617-20150331ex10515388eg003.jpg]                            
Picture 4 [c617-20150331ex10515388eg004.jpg]

 

[Enter Date]

[Enter MD Name]

[Enter Client Name]

[Enter address]

[Enter City, State & Zip]

 

Dear [Enter MD Name],

 

Thank you for being a valued user of OVA1®, the FDA-cleared test used to
evaluate an ovarian mass for malignancy prior to planned surgery. We are pleased
to inform you that Vermillion Inc., the developer of OVA1®, has established a
wholly-owned, specialized women’s health reference laboratory, ASPiRA LABS™. 
Effective [give date], ASPiRA LABS™ will be providing your OVA1® testing
services in concert with Quest Diagnostics. 

 

We have designed the transition to Aspira Labs to minimize the impact of this
change on your practice.  As you can see in the attached diagram, you will order
OVA1 on a paper requisition specific to OVA1.  Specimens drawn in your office
will continue to be picked up by the Quest Diagnostics driver.  You may also
send patients with an OVA1 requisition to a Quest Diagnostic Patient Service
Center (PSC) for a specimen to be drawn.  ASPiRA LABS™ will be delivering the
same rapid turn-around and quality results you have come to expect with OVA1®,
along with a personalized approach to managing your ovarian mass patients.  A
sample copy of the ASPiRA LABS™ OVA1® test report is also attached for your
review. 

 

If you have any questions or billing concerns, please do not hesitate to call
ASPiRA LABS™ customer service at 1.844.277.4721.

 

Thank you for your loyalty and we look forward to working with you in the future

 

Sincerely,

 

Add Electronic Signatures

 

 

 

Dr. Kenneth L. Sisco, MD

Dr. Herbert A. Fritsche, PhD

Laboratory Director

Laboratory Director

Quest Diagnostics

ASPiRA LABS

 





 

 

--------------------------------------------------------------------------------

 

 



Picture 23 [c617-20150331ex10515388eg003.jpg]                            
Picture 6 [c617-20150331ex10515388eg004.jpg]

 

Picture 3 [c617-20150331ex10515388eg005.jpg]

Contact ASPiRA LABS™ (1.844.ASPiRA1, 1.844.277.4721) if you have any questions
regarding OVA1 test results or billing inquiries.

 

Contact Quest Diagnostics (1.866.MYQUEST, 1.866.697.8378) with questions
regarding testing supplies or scheduling a specimen draw, pick up, or drop box
location.





 

 

--------------------------------------------------------------------------------

 

 



 

Picture 10 [c617-20150331ex10515388eg006.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT 7 TO
TESTING AND SERVICES AGREEMENT BETWEEN
QUEST DIAGNOSTICS INCORPORATED, VERMILLION, INC. AND ASPIRA LABS
DATED MARCH 11, 2015

NEW ACCOUNT AND PAYER VARIABLES TO THE EXTENT QUEST DIAGNOSTICS CAN RUN COMPUTER
GENERATED REPORTS WITH ITS EXISTING SOFTWARE THAT CONTAIN THIS INFORMATION, AND
TO THE EXTENT QUEST DIAGNOSTICS CAN PROVIDE SUCH INFORMATION WITHOUT VIOLATING
CONTRACTUAL CONFIDENTIALITY OBLIGATIONS. QUEST DIAGNOSTICS IS NOT REQUIRED TO
ANYTHING MORE THAN RUN CURRENTLY AVAILABLE COMPUTER GENERATED REPORTS.

 

Account List Variables

1.Account Name

2.Contact name

3.Account Address on File

4.Account phone and fax

5.NPI#  if possible

6.Test Volume per month for the period of the report

7.Billing types (3rd party insurance, Patient, client bill)

8.Payer type per account

9.Payer type per account

10.Test volumes and revenue per account per month during the period of the
report

11.Reporting Method (Fax, hard copy, LIS, portal)

12.Multiple physicians at same location, Yes/No, Name/NPI# for each

 

Payer Variables:

1.Volume by Payer

2.Average Unit Price by payer

3.Denial volume per payer

4.Denial codes per payer

5.Payer volume by State where aggregated

 

 



1

 

--------------------------------------------------------------------------------